DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s cancellation of claims 3, 5, and 13-21, and submission of new claims 22-31 in “Claims - 12/28/2020” is acknowledged. Applicant's provisional election without traverse, of Species I of which claims read upon 1, 2, 4, 6-12, and 22-31 in the “Response to Election / Restriction Filed - 07/26/2021”, is further acknowledged. It is noted that “provisional election” and “without traverse” contradicts each other. As no reasons for “provisional election” was given, the election for the 1, 2, 4, 6-12, and 22-31 is considered final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (1400; Fig 14o; [0089]) = (element 1400; Figure No. 14o; Paragraph No. [0083]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be 
Claims 1, 2, 4, 6-12, 22-23 and  25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Kevin J (US 20170245035 A1; hereinafter Lee) in view of Chang; Hong-Da (US 20130341739 A1; hereinafter Chang).
1. Lee teaches a semiconductor device package (1400; Fig 14o; [0089]), comprising (see the entire document, Figs 1 to 14a-14o; specifically Fig 14o; [0066+], and as cited below): 

    PNG
    media_image1.png
    423
    575
    media_image1.png
    Greyscale
 
Lee Figure 14o
a redistribution layer (RDL) structure (102c); 
a lid  (1434) disposed on the RDL structure and defining a cavity together with the RDL structure; 
a sensing component (326) disposed in the cavity (302).
But, Lee does not expressly disclose an encapsulant surrounding the lid.  
Chang teaches a package structure having a micro-electro-mechanical system (MEMS) element ([0002]), wherein (Fig 3; [0048]) encapsulant 23' is flush with the second side 21b of the lid 21.

    PNG
    media_image2.png
    176
    438
    media_image2.png
    Greyscale

Chang Figure 3
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to surrounds Lee’s lid (1434) by    Chang encapsulant 23', since this will, at least, prevent permeation of ambient sound into microphone sensor packaging structure so as to maintain acoustic sensing performance.





Lee and Chang) as applied to the semiconductor device package of claim 1, further teaches, wherein the encapsulant (Chang 23') encapsulates the lid (Lee 1434, at least from surround sides).  
4. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 1, further teaches, wherein an upper surface of the lid (Lee 1434 Fig 14o) is higher than an upper surface of the encapsulant (Chang 23' Fig 3) .  
6.  The combination of (Lee and Chang) as applied to the semiconductor device package of claim 1, further teaches, wherein the lid (Lee 1434 Fig 14o) defines a penetration hole (1434a) exposed from an upper surface of the lid.  
7. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 1, further teaches, wherein the lid (Lee 1434 Fig 14o)  defines a penetration hole (1434a) exposed from an upper surface of the lid, the encapsulant (Chang 23' Fig 3) defines an opening exposing the penetration hole of the lid.  
8. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 7, further teaches, wherein the opening having a dimension larger than a dimension of the penetration hole of the lid (Construed from Lee [0086] Fig 14o).  
9. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 7, wherein the opening having a dimension substantially the same as a dimension of the penetration hole of the lid (Construed from Lee [0086] Fig 14o).  
10. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 1, further teaches, further comprising a semiconductor device (102) through 362) to the sensing component (326) and the RDL (102c).  
11. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 10, further teaches, wherein the semiconductor device (102/314; Fig 2, 4) is disposed on the RDL and the sensing component is stacked on the semiconductor device.  
12. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 10, further teaches, wherein the sensing component and the semiconductor device are arranged side by side (Lee Fig 12) on the RDL.  
22.  The combination of (Lee and Chang) as applied to the semiconductor device package of claim 1, further teaches, wherein the encapsulant is in direct contact with the lid (Lee in view of Chang Fig 3’).  
23. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 1, further teaches, wherein the encapsulant is configured to enhance the rigidity of the semiconductor device package (construed form Chang [0047-0048] ).  
25. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 24, further teaches, wherein the RDL structure include a conductive trace (Lee 366,362) electrically connected to the sensing component.  
26. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 24, wherein the RDL structure include a fan-out structure (Lee 106, Fig 14o; [0030, 00338]).  
Lee and Chang) as applied to the semiconductor device package of claim 1, wherein the lid is a metal lid (stainless steel; [0084]).  
28. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 1, wherein the sensing component comprises a MEMS device ([0052]).  
29. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 10, further comprising a connection wiring electrically connect (through 362) the sensing component (Lee 326) with the semiconductor device (Lee 102).  
30. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 10, further comprising a connection wiring electrically connect the semiconductor device with the substrate (1444; [0087]).  
31. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 7, wherein the opening (1434a) exposes a portion of the upper surface of the lid (Fig 14o).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee; Kevin J et al., (US 20170245035 A1; hereinafter Lee) in view of Chang; Hong-Da et al., (US Chang) and in further view of Schaller; Rainer Markus  et al., (US 20190270636  A1; hereinafter Schaller).
24. The combination of (Lee and Chang) as applied to the semiconductor device package of claim 1, is silent on, wherein the RDL structure (Lee 102c) has a thickness less than 200 µm.  
However, in the analogous art, Schaller teaches a MEMS chip ([0006]), wherein ([0023]) the RDL structure has a thickness of 1 μm to 200 μm. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the known thickness of Schaller for RDL structure (Lee 102c) having a thickness 1 µm to 200 µm, since this configuration utilizes known thickness to ensure successful device, on the basis of its suitability for the intended use as a matter of obvious design choice In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). The selection of a known configuration or based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) see MPEP §2144.07.
While, the combination (of Lee, Chang and Schaller) does not expressly teaches the range of thickness less than 200 µm, some of its value fall within the claim range of thickness less than 200 µm, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using Lee 102c) having a thickness 1 µm to 200 µm , as disclosed in prior art, to arrive at the recited limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
August 9, 2021